Citation Nr: 1312572	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO.  11-26 539A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.

(The issues of whether new and material evidence has been submitted to reopen a claim for service connection for bilateral hearing loss; and if so, whether the claim may be granted, entitlement to service connection for tinnitus, and entitlement to service connection for a neck disability will be the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

A. M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from June 1961 to December 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO). 

In May 2006, the Veteran testified before a Veterans Law Judge of the Board at a hearing at the RO.  In June 2012, the Veteran again testified regarding his service connection claim for a low back disorder at a video-conference hearing before an Acting Veterans Law Judge.  Copies of the hearing transcripts have been associated with the claims file. 

The Veteran was advised in a January 2013 letter that because he had previously testified at a Travel Board hearing before a different Veterans Law Judge in May 2006 regarding the issue of entitlement to service connection for a low back disorder, review of this issue would be assigned to a panel of three Veterans Law Judges and both judges who conducted hearings on that issue would participate in making the decision on the claim, in accordance with 38 C.F.R. § 20.707 (2012).  He was offered the opportunity to appear at a Board hearing before the third panel member, but declined and asked that the panel proceed immediately with consideration of his appeal.  See Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011).

The Board has previously considered this claim. In August 2006, the Board remanded the claim to the Appeals Management Center ('AMC') in Washington, DC, for additional development to cure evidentiary and/or procedural defects.  Following that development, the AMC confirmed and continued the denials of the Veteran's claim and the case was returned to the Board for further appellate proceedings.

In a July 2008 decision, the Board denied the Veteran's claim.  Thereafter, the Veteran appealed the Board's denial of his claim to the Unites States Court of Appeals for Veterans Claims ('Court').  A December 2008 Order of the Court granted the Appellee's Motion for Remand and remanded the claim for readjudication in accordance with the Appellee's Motion for Remand.  

Most recently, in May 2010 and April 2011, the Board remanded this case for further development.  The Board is satisfied there was substantial compliance with this Remand.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  An October 2011 supplemental statement of the case was issued, and the case is once again before the Board. 

The Board notes that the Veteran has submitted additional evidence following the issuance of the October 2011 supplemental statement of the case.  However, in a June 2012 Board Pre-Hearing Brief, the Veteran, through his attorney, indicated that he waived AOJ consideration of such evidence, and any future evidence he wished to submit at a later time.  38 C.F.R. § 20.1304 (2012).  Therefore, the Board may properly consider such evidence.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

The Veteran injured his lower back during a period of ACDUTRA. There is competent and credible evidence indicating the Veteran's current degenerative disc disease of the lumbar spine is related to or attributable to this ACDUTRA injury.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's degenerative disc disease of the lumbar spine was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that there was any error with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Service Connection  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§  1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2012).  The provisions of § 3.303(b), however, only apply to the list of disabilities identified under § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that his current lumbar disorder resulted from an in-service training accident, during his period of ACDUTRA service, in which he fell "carrying a machine gun up a hill."  See June 2012 BVA Hearing Transcript (T.) at 5.  According to the Veteran, the gun tumbled on him as he fell down the hill.  As a result of the incident, the Veteran maintains that he injured his back, but nonetheless continued with the training maneuver.  The Veteran has acknowledged that he did not seek medical treatment after the incident.  See June 2012 BVA T. at 5-6.  As noted above, the Veteran has verified ACDUTRA service between June 1961 and December 1961.  

The Veteran is essentially claiming that he injured his back during a period of ACDUTRA.  Active military, naval, or air service includes any period of active duty or ACDUTRA during which the individual concerned was disabled from disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA during which the individual concerned was disabled from injury (but not disease) incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (22), (23), (24), 106; 38 C.F.R. § 3.6(a),(c),(d).

The effect of the distinction between active duty versus ACDUTRA and INACDUTRA is twofold.  First, an individual who has served on active duty is a Veteran while an individual who has served only on ACDUTRA and/or INACDUTRA must establish a service-connected disability in order to achieve Veteran status.  Paulson v. Brown, 7 Vet. App. 466 (1995).  Second, the advantage of presumptive service connection does not extend to a claimant seeking service connection based on a period of ACDUTRA or INACDUTRA.  Id.

The Veteran's service treatment records do not reflect treatment for complaints of back problems in service.  The Veteran has acknowledged that he did not seek treatment in service for back issues.  See June 2006 BVA T. at 6.  Nevertheless, the Board finds that the Appellant is competent to report falling and injuring his back during service.  See Layno v. Brown, 6 Vet. App. 465 (1994) (concluding that lay witnesses are considered competent to provide testimony or statements relating to facts of events that the lay witness observed or that is within the realm of his/her personal knowledge).  He also is credible in this regard.  There indeed appears to be no significant reason to doubt him.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that the credibility of lay evidence generally can be evaluated by a showing of interest, bias, or inconsistent statements); Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor can be factors to determine lay evidence credibility); Cartright v. Derwinski, 2 Vet. App. 24 (1991) (holding that a claimant's personal interest in receiving monetary benefits may be taken into account).

It is acknowledged that the Appellant may profit financially if service connection is granted.  However, the Board notes that he has consistently reported the ACDUTRA military injury, both before and after he filed the instant claim in July 2003. Such accident is facially plausible.  Due consideration shall be given to the places, types, and circumstances of a Veteran's service.  See 38 U.S.C.A. § 1154(a). While it remains to be seen whether service connection is warranted such that the Appellant achieves Veteran status, the Board finds it appropriate to give the aforementioned consideration in this case.  The Appellant's DD-214 shows that he was in the weapons infantry.  It follows that he was around weapons, artillery, and that he most likely participated in training exercises.  

Moreover, the Appellant's report of an in-service back injury following a fall during a training exercise during ACDUTRA is not inherently incredible or implausible and consistent with his military occupational specialty.  Hence, the Board finds that his reports of an in-service injury are competent and credible and establish an in-service injury.  Caluza, 7 Vet. App. at 510-511.

Accordingly, the remaining question is whether the Veteran's current low back disorder, is attributable to this ACDUTRA injury.  As will be discussed in more detail below, a nexus between the Veteran's current low back disorder and his in-service accident has been shown.  A positive opinion has been rendered in this regard.  Specifically, a May 2011 private opinion was obtained regarding the etiology of the Veteran's back disorder.  The private examiner, a medical doctor, reviewed the Veteran's claims file, history, and completed a physical examination of the Veteran.  He diagnosed the Veteran with lumbosacral disc disease.  

The private examiner noted that although there were no military records documenting a low back injury, the Veteran gave a history of falling down a hill with his machine gun on top of him sustaining trauma to his lower back and neck.  He noted the Veteran's reports that he was too scared to go against his lieutenant's orders when he claimed injury.  He stated that objectively the Veteran had a positive straight leg test on the right and had decreased sensation and decreased reflexes in his right lower extremity.  He noted that magnetic resonance imaging (MRI) of the Veteran's lumbar spine in 2006 revealed a right hemilaminectomy and right sided epidural scar, multi-level neuroforminal impingements and canal stenosis.  He also indicated that the Veteran's records documented further injuries to his back associated with workmen's compensations and other falls.  Hence, he noted that it was difficult to determine if the Veteran's back disorder, which has been diagnosed as lumbar disc disease, was preexisting from the service and prior to these injuries.  He noted it was probably "50-50."

The private examiner opined that based on the Veteran's history it was at least as likely as not that the injuries during service resulted in his current back disorder.  This opinion is contingent upon the accuracy of the Appellant's in-service injury history.  As discussed above, his in-service fall has been conceded. The opinion will therefore be accorded appropriate weight. 

The Board has also considered a July 2003 statement from the Veteran's private treating chiropractor which noted that the Veteran's history of experiencing a fall in service and that he carried a heavy backpack and heavy equipment which may have contributed to the Veteran's chronic lumbar disorder.  Nevertheless, it is well-established that a speculative opinion cannot be used to establish a claim for benefits.  See Stegman v. Derwinski, 3 Vet. App. 228 (1992) (held that did little more than suggest a possibility that his illnesses might have been caused by service radiation exposure was insufficient to establish service connection).  The probative value of this opinion is therefore limited. 

In addition, the Board has considered an October 2010 VA opinion obtained with respect to the Veteran's claim.  After reviewing the Veteran's claims file, history and completing an examination of the Veteran, the VA examiner determined that it was less likely as not that the Veteran's degenerative disc disease was caused by or a result of service.  The VA examiner stated that there was no documentation regarding back pain during service and no continuity of care regarding back pain since discharge from service until his work related injury in the 1990's.  The Board finds this opinion has minimal probative value.  Initially, it is noted that the mere fact that the Veteran did not complain of a given disorder in service does not automatically preclude service connection from being awarded.  Moreover, as noted above, the Board is conceding that the Veteran's alleged accident occurred in service, and as such, the examiner's rationale is factually incorrect.  Consequently, little probative value is given to this medical opinion.

An addendum September 2011 VA opinion was obtained from an advanced registered nurse practitioner.  After reviewing the Veteran's records, she noted that she was unable to render an etiological opinion without resorting to mere speculation.  The examiner stated that based on the Veteran's statement regarding his fall down a hill during a training exercise, it is possible that he had a severe back injury causing a herniated disc.  However, she noted that there is no medical documentation regarding a low back injury and no documented medical evidence of a herniated disc or radiculopathy during service.  

In summary, the Board accords greatest probative weight to the private opinion that the Veteran's low back disorder is causally related to the ACDUTRA injury.  This May 2011 private opinion is based on an accurate factual premise, and offered clear conclusions with supporting data, and a reasoned medical explanation connecting the two.  See Nieves- Rodriguez, supra; Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ('[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions').

Overall, then, it is just as likely as not that the Veteran's degenerative disc disease of the lumbar spine had its onset in an injury during a period of confirmed ACDUTRA.  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102.  Nothing more is needed to establish the Appellant's entitlement to general direct service connection for a low back disorder, and as a result, the Appellant has achieved Veteran status.











(CONTINUED ON NEXT PAGE)





ORDER

Service connection for degenerative disc disease of the lumbar spine is granted. 




			
           	Barbara B. Copeland	Harvey P. Roberts
	Veterans Law Judge	Veterans Law Judge
	Board of Veterans' Appeals	Board of Veterans' Appeals




		
	Michael J. Skaltsounis
	Acting Veterans Law Judge
				Board of Veterans' Appeals

Department of Veterans Affairs


